DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The Action is responsive to Applicant’s Remarks/Arguments filed February 19, 2021.
3.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
Allowable subject matter identified over the prosecution history;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1, 3-8, 10-15 and 17-20 (renamed to claims 1-17) are allowed.  
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of February 4, 2021, the rejections were made under U.S.C. $ 103 as being unpatentable over
Chaudhuri et al.: "RE-COSTING FOR ON-LINE OPTIMIZATION OF PARAMETERIZED QUERIES WITH GUARANTEES", (U.S. Application Publication US 20180329955 A1, filed June 2, 2017 and published November 15, 2018, hereafter "Chaudhuri"), in view of
S. R. Alapati: “CHAPTER 18 Improving Database Performance: SQL Query
Optimization, Expert Oracle9i Database Administration”, (© Sam R. Alapati 2003, hereafter “Alapati”).

In a response to the above Office Actions of February 4, 2021, the Remarks, Arguments and Amendment filed February 19, 2021, in respect of claims 1, 8 and 15, the Applicant acknowledged “As a preliminary matter, applications gratefully acknowledge the Examiner's indication that previously pending claims 2, 9, and 16 contained allowable subject matter (Final Office Action, page 22).
The limitations of these claims have been added to claims 1, 8, and 15, respectively. As a result, allowance of the claims as amended is respectfully requested”.
Over the history of the instant application prosecution, based on searches conducted on various domains of prior art, including patent databases and non-patent literature, the Examiner respectfully concluded that the prior art searched did not fairly teach utilizing below utility score calculation for each query plan in the DBMS query plan cache data store: 

    PNG
    media_image1.png
    66
    275
    media_image1.png
    Greyscale

Where ec represents an execution count, ct represents a compilation time, lu represents a period of time since the query plan was last used, and ms represents a query plan memory size and the DBMS query plan cache data store contains electronic records representing a plurality of query plans.
A further review of the claimed subject matter that is specifically limited to managing a query plan cache for a Database Management System, the Examiner was persuaded that the below high-lighted subject matter with the utility score calculation embedded is distinct from prior art.
 “calculating, by a DBMS query plan cache management platform, a utility score for each query plan in a DBMS query plan cache data store based on:
 
    PNG
    media_image1.png
    66
    275
    media_image1.png
    Greyscale

where ec represents an execution count, 
ct represents a compilation time, 
lu represents a period of time since the query plan was last used, and 
ms represents a query plan memory size, 
wherein the DBMS query plan cache data store contains electronic records representing a plurality of query plans each associated with a set of instructions created in response to a query previously submitted by a user; and
evicting, by the DBMS query plan cache management platform, at least one query plan from the DBMS query plan cache data store based on the calculated utility score, 
wherein said evicting is not based on a size of the DBMS query plan cache”. 

An update search on prior art in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 8 and 15. 
Claims (3-7), (10-14) and (17-20) are directly or indirectly dependent upon the independent claims 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1, 3-8, 10-15 and 17-20 (renamed to claims 1-17) are allowed. 

Conclusions
5.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, 
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
February 22, 2021